—-Appeal from a judgment of the County Court of Ulster County (Vogt, J.), rendered May 20, 1993, convicting defendant upon his plea of guilty of the crime of criminal sale of a controlled substance in the third degree.
Initially, defendant maintains that County Court erred when it failed to resolve the photographic identification issue raised by defendant at the start of the suppression hearing. Although the court rendered a decision on the suppression motion with regard to the other issues raised by defendant, it did not address the identification issue. This failure, however, was not brought to the court’s attention prior to when defendant entered his plea of guilty. By pleading guilty prior to a judicial resolution of this issue, defendant waived his right to appellate review of the question of the propriety of the photo identification procedure. As to the question of whether his warrantless arrest was improper, defendant never raised this issue at the suppression hearing; he is therefore also foreclosed from raising this issue on appeal. With respect to defendant’s claim that he was denied the effective assistance of counsel, the record reveals that he received meaningful and effective representation. Finally, we reject defendant’s claim that the indeterminate prison sentence he received of IV2 to AV2 years was harsh and excessive. It was in accordance with the plea agreement and defendant’s plea was in full satisfaction of a six-count indictment. Accordingly, we decline to disturb the sentence imposed by County Court.
Cardona, P. J., Mercure, White, Casey and Peters, JJ., concur. Ordered that the judgment is affirmed.